Citation Nr: 1529149	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thyroid cancer, to include as due to radiation exposure.

2.  Entitlement to service connection for thyroid cancer, to include as due to radiation exposure.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.  At that hearing, the Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the July 2014 hearing.  38 C.F.R. § 20.1304(c) (2014).

After the Board hearing, the record was held open for an additional 60 days in order for the Veteran to submit an additional private medical opinion, which was received in August 2014.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for thyroid cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in February 2008, the RO denied service connection for thyroid cancer based on the determination that the medical evidence of record did not indicate that the condition was incurred in or caused by an event in service; the Veteran did not appeal either decision within one year of being notified.

2.  The evidence received since the February 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for thyroid cancer.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied service connection for thyroid cancer, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received since the February 2008 denial of service connection for thyroid cancer, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Board reopens the claim of entitlement to service connection for thyroid cancer which constitutes a grant of the benefits sought by the current claim on appeal.  Therefore, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

II. New and Material Evidence

The Veteran initially filed a claim for thyroid cancer in July 2007.  The claim was denied in a February 2008 rating decision on the determination that the medical evidence of record did not show that the condition was incurred in or caused by an event in service.  The Veteran did not appeal the decision and the decision became final. 

The evidence received since the last final February 2008 RO decision includes an August 2014 private medical opinion from Dr. G. that the Veteran "most likely had exposure to ionizing radiation or a toxic agent during his military service, which would have led to his development of thyroid cancer."  This medical opinion is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for thyroid cancer has been received, to this extent, the appeal is granted.


REMAND

The Veteran contends that he has thyroid cancer due to radiation exposure in service.  Specifically, at the July 2014 hearing, he testified that while serving in the 3rd Armored Calvary Regiment from 1983 to 1984 he performed training and field exercises at the White Sands Missile Range where he was exposed to ionizing radiation.  While there, he may have fired depleted uranium shells.  He said that he was exposed to remnants from detonations which took place in the 1940s and 1950s.  He spent 270 days training in the desert.

In September and October 2011 statements in support of claim, he stated that he was repeatedly exposed to radioactive iodine while driving a tank, loading and firing ammunition, and guarding missiles and bunkers which contained low grade nuclear weapons.  Alternatively, he contends that he may have been exposed while operating a tank during the REFORGER in Germany where he served for 33 days.

The Veteran has submitted research articles regarding the relationship between ionizing radiation and thyroid cancer.  He also submitted an August 2014 private medical opinion from Dr. G. who stated that he had no family history of thyroid cancer or history of radiation exposure or toxic agent exposure other than what he "could have" received during service.  She opined that he most likely had exposure to ionizing radiation or a toxic agent during his service, which would have led to his development of thyroid cancer.  However, the speculative terminology "could have" provides an insufficient basis for an award of service connection, limiting the probative value of the opinion.  See Winsett v. West, 11 Vet. App. 420, 424 (1998). See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

In addition to the speculative nature of the opinion, it is unclear whether Dr. G. was aware that no atmospheric testing was conducted at the White Sands Missile Range after August 6, 1945.  Assuming that she was aware of this fact, but concluded that there was enough residual contamination to have caused the Veteran's cancer, implies that the Veteran could have been exposed to some lingering radiation.  Accordingly, this case must be remanded and all efforts must be undertaken to verify the Veteran's exposure to radiation in service and, if warranted, an opinion from the Under Secretary for Health should be obtained regarding any exposure to ionizing radiation during service and the Veteran's thyroid cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Army Dosimetry Center (and/or any other appropriate agency deemed appropriate) to request any records that confirm the Veteran's exposure to ionizing radiation during service.  The Army Dosimetry Center must be specifically requested to research the Veteran's report of exposure while stationed at the White Sands Missile Range in the early 1980s, including 1983 and 1984 and during the REFORGER in Germany.
2.  After the foregoing development has been completed, pursuant to the procedure outlined in 38 C.F.R. § 3.311(a)(2)(iii), the Veteran's complete claims file must be referred to the Under Secretary for Health to obtain a radiation dose estimate, if warranted.  See Veterans Benefits Administration Fast Letter 04-20.

3.  After a dose estimate has been obtained, and if that estimate is greater than zero, the case should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's currently-diagnosed thyroid cancer resulted from exposure to ionizing radiation during active service.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


